Title: From George Washington to James Jay, 25 January 1780
From: Washington, George
To: Jay, James


          
            Dr Sir
            Hd Qrs Morristown 25 Jany 1780
          
          Yesterday I received your favor of the 21st in a letter which I have occasion to write to Major Genl Heath, I shall direct him to give you an opportunity to make your experiments. I hope they prove favorable to your ⟨wishes⟩—Major Bowman has also permission to go into some tryals in gunnery for the purpose mentioned in your letter. I have the honor to be with great regard Dr Sir &c.
        